UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7296


ARTHUR R. CARTER,

                Petitioner – Appellant,

          v.

WARDEN, FCI Edgefield,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Timothy M. Cain, District Judge.
(1:12-cv-01257-TMC)


Submitted:   December 11, 2012             Decided:   December 20, 2012


Before WILKINSON, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur R. Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arthur    R.    Carter,     a       federal    prisoner,      appeals    the

district    court’s     order     accepting        the     recommendation     of     the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2012) petition.                 We have reviewed the record

and find no reversible error.                   Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.                   Carter v. Warden, No. 1:12-cv-

01257-TMC     (D.S.C.      July   25,   2012).            We   dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2